Citation Nr: 1303010	
Decision Date: 01/29/13    Archive Date: 02/05/13

DOCKET NO.  10-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 1950 to March 1953.  He died in July 2009.  The appellant in this case is the Veteran's widow, and it is shown that she bore the expense of his burial. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center (RO) in St. Paul, Minnesota, for the Reno, Nevada RO.

In May 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in July 2009 at the age of 77; cardiopulmonary arrest due to or as a consequence of sepsis due to or as a consequence of urinary tract infection were certified as the immediate causes of death. 

2.  At the time of the Veteran's death, service connection was in effect for combat wound of the left arm with incomplete paralysis of the median nerve, evaluated as 40 percent disabling; disfiguring facial scars, evaluated as 10 percent disabling; and scar of the right leg, evaluated as 30 percent disabling.  The Veteran was also in receipt of a total disability rating due to individual unemployability. 

3.  Competent medical evidence establishing a nexus between the cause of the Veteran's death and service or showing that his service-connected disabilities substantially or materially contributed to the cause of his death has not been presented. 

4.  The basic burial and plot allowances have been paid to the appellant based on the rate allowed for a nonservice-connected death.


CONCLUSION OF LAW

The criteria for service-connected burial benefits have not been met.  38 U.S.C.A. §§ 1507, 2307 (West 2002); 38 C.F.R. § 1600 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

It does not appear, however, that the VCAA is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Claims for burial benefits are found in Title 38, United States Code, Chapter 23, and not Chapter 51.  Accordingly, the Board finds that no further action is necessary, inasmuch as the VCAA is not for application in this case.

Nevertheless, various statements received from the appellant during the course of the appeal show that she had actual knowledge of what was required to establish entitlement to service connected death benefits.  For example, in her October 2009 notice of disagreement she asserted that the Veteran's service connected injuries "eventually led to his premature death" and that there was a "correlation between his battlefield injuries and the surgery which led to his death."  Furthermore, on her substantive appeal, she asserted that his injuries could be "considered a contributory cause of death under [38 C.F.R.] § 3.312(e) because they began the domino-effect that resulted in his subsequent heart-failure."    

The appellant filed a claim for burial benefits in July 2009.  In a letter dated in September 2009, the RO granted benefits in the amount of $300.00 (US dollars) for burial expenses and $590.00 for transportation costs.  The RO informed the appellant that the amount was allowed for a Veteran whose death was not related to military service. 

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a service member and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2012).  If a service member dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2012).  The rate at which these benefits will be paid is enumerated at 38 U.S.C.A. § 2307 (West 2002). 

A nonservice-connected VA death burial allowance may be payable for a service member who is in receipt of pension or compensation at the time of death; or was, at the time of death, receiving military retired pay in lieu of compensation; or had, at the time of death, an original or reopened claim pending, and has been found entitled to compensation or pension from a date prior to the date of death; or died while hospitalized by VA, including a service member admitted to State nursing home care who receives payment from VA under 38 U.S.C.A. § 1341, and while residing in the State nursing home, is transferred to a non-VA facility for acute medical care and then dies at that location; or died while traveling, under proper authorization and at VA expense, to or from a specified place for the purpose of examination, treatment, or care; or died on or after October 1996 while a patient at an approved State nursing home.  38 U.S.C.A. §§ 1701, 1703, 2302 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2012).  The rate for funeral expenses and plot allowances is enumerated at 38 U.S.C.A. §§ 2302 and 2303 (West 2002) and is less than the rate paid for a service member who dies as a result of a service-connected disability. 

The record indicates that the appellant submitted a claim for burial benefits.  In a letter sent to the appellant in September 2009, the RO informed her that she would receive a basic burial allowance of $300.00 (US dollars) for burial expenses and $590.00 for transportation costs.  

The appellant contends that she should receive burial expenses at the rate paid for a service member who dies as a result of a service-connected disability.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2012). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2012). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2012).

The Veteran's death certificate shows that he died in January 2009.  Cardiopulmonary arrest due to or as a consequence of sepsis due to or as a consequence of urinary tract infection were certified as the immediate causes of death.

The record reveals that at the time of his death, service connection was in effect for combat wound of the left arm with incomplete paralysis of the median nerve, evaluated as 40 percent disabling; disfiguring facial scars, evaluated as 10 percent disabling; and scar of the right leg, evaluated as 30 percent disabling.  The Veteran was also in receipt of a total disability rating due to individual unemployability.

For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.   

In support of her claim, the appellant has submitted her own statements.  She related that when the Veteran was on active duty, he was injured in a mortar shell explosion.  She discussed his suffering over the years.  She stated that his VA doctor recommended that he undergo hip surgery.  Following his surgery, he was on high doses of pain medicine.  He related that the Veteran later caught a MRSA infection.  She said that a year to 14 months later, he died.  The appellant felt that the Veteran's surgery brought on a weakened condition that brought on his heart failure.

The appellant also submitted a copy of the Veteran's autopsy report.  The clinicopathological summary of the autopsy stated that the Veteran developed pulmonary embolism which lead to his demise.

In January 2010, the RO obtained a VA medical opinion.  The examiner, a VA doctor, stated that the Veteran's death was not caused by or a result of his service-connected disabilities.  The examiner noted that the autopsy report clearly showed that the Veteran died of pulmonary embolism and other cardiac complications.  The examiner stated that the records showed that the Veteran also had COPD.  The examiner opined that none of the wounds that the Veteran suffered while on active duty would cause death many years later.

Upon careful review of the record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As noted above, at the time of his death, service connection was in effect for service connection was in effect for combat wound of the left arm with incomplete paralysis of the median nerve, evaluated as 40 percent disabling; disfiguring facial scars, evaluated as 10 percent disabling; and scar of the right leg, evaluated as 30 percent disabling.  The most probative evidence (in particular the January 2010 medical opinion) establishes that the service-connected disabilities were not the immediate or underlying cause of death and that they were not etiologically related to the Veteran's death.  

The Board has considered the appellant's assertions and acknowledges that she is competent to report her own observations with respect to the Veteran's symptoms.  The Board has also considered that the appellant does not appear to possess any medical expertise.  Therefore, the Board ultimately places far more weight on the opinion of the VA physician, who considered the appellant's assertions, but also considered the nature of the Veteran's service-connected disabilities and the nature of the diseases that immediately caused his death.  After a review of the claims file, the VA physician ultimately concluded that the service-connected conditions were not contributory causes of his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In summary, the evidence clearly establishes that the Veteran's service-connected disabilities neither caused nor materially contributed to his death.  Rather, the competent evidence clearly establishes that the Veteran's death was not related to service or service-connected disability.  

The law and regulations concerning burial benefits establish very specific eligibility requirements for such benefits.  The Veteran's cause of death was not related to his military service or to a service-connected disability.  Service connection has not been established for the cause of the Veteran's death.  The Board appreciates the fact that the appellant believes that she is entitled to a higher rate of benefits.  There is, however, no provision of law which allows for a higher rate of benefits in this case. 

The law and regulations concerning burial benefits establish very specific eligibility requirements for such benefits.  The Board has no authority to act outside the constraints of the regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002).  The Board acknowledges that the appellant has incurred a great deal of expense associated with the death of her husband and that the $890.00 (US dollars) that she has been awarded does not totally reimburse her for the expenses involved in burying the Veteran.  Although the Board sympathizes with appellant's position, it has no discretion to provide a payment at a greater rate when the evidence does not support the statutory eligibility requirements.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)). 

There simply is no provision in which the Board may grant the appellant the higher benefits sought.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service-connected burial benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


